DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 1/14/2022.
Claims 1-4 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11319655 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter are substantially similar in allowable subject matter with respect to the insertion groove, the lower end of the second body, and the lower circumference of the first body.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11401645 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter are substantially similar in allowable subject matter with respect to features of the insertion groove, the lower end of the second body, and the lower circumference of the first body.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11384469 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter are substantially similar in allowable subject matter with respect to the insertion groove, the lower end of the second body, and the lower circumference of the first body.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "to be covered by an outer portion of the lower circumference of the first body".  First, it is unclear as recited what constitutes “an outer portion of the lower circumference”, where the “lower circumference” is defined with “an insertion groove…along an entire portion of the lower circumference”.  Here, it would appear more clear to define the “an outer portion” with respect to “the insertion groove along the entire portion of the lower circumference of the first body”.  Second, it is unclear what “to be covered” refers to without an relative direction, since the second body is “inserted into” not “inserted within” the first body.  As seen in Applicant’s fig. 11, the second body 120 is not covered in the commonly understood sense, e.g. the top.  Though it is “covered” per se, or more accurately, encompassing or wrapping in a radial direction.


Allowable Subject Matter
Claims 1-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to address the double patenting rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art of record teaches lifters with top and bottom portions with corresponding hooks for mounting, as shown by Cho (US 2007/0017259 A1) and it is further generally known to receive a two part lifter within/encompassed by the shell of the lower base at an upper part of the lower base, as shown by KR100802467B1, the prior art of record does not teach, suggest or motivate the combination of a lifter for a laundry treating apparatus, the lifter comprising: a first body; and a second body coupled to cover a portion of an upper surface of the first body, wherein an upper portion of the second body is configured to protrude away from a lower circumference of the upper surface of the first body that faces the second body, wherein the first body includes a hook that protrudes from a lower surface of the first body that faces an inner circumferential surface of the drum, and the hook is configured to be inserted into an attachment hole formed through the inner circumferential surface of the drum such that the first body is mounted to the inner circumferential surface of the drum, and wherein the first body is formed with an insertion groove having a predetermined depth along an entire portion of the lower circumference of the upper surface of the first body and facing the second body, and a lower end portion of the second body is inserted into the insertion groove such that the lower surface of the first body is in contact with an inner wall of the drum, and wherein the lower end portion of the second body is mounted in the insertion groove of the first body to be covered by an outer portion of the lower circumference of the first body, in the context of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711